                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

TAWNYA MARTINEZ,                           )
                                           )
                     Plaintiff,            )
                                           )
       v.                                  )       Case No. 19-cv-2143-CM
                                           )
PRAIRIE FIRE DEVELOPMENT                   )
GROUP, LLC, et al.,                        )
                                           )
                     Defendants.           )

                        STIPULATED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to

disclose certain confidential information relating to the subject matter of this action.

They agree that certain categories of such information should be treated as confidential,

protected from disclosure outside this litigation, and used only for purposes of

prosecuting or defending this action and any appeals. The parties jointly request entry of

this proposed Protective Order to limit the disclosure, dissemination, and use of certain

identified categories of confidential information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary because it is anticipated that discovery

in this case will involve the exchange of non-public information pertaining to plaintiff

and defendant, medical information, practices and procedures, and non-public financial

information. Here, a protective order is appropriate to protect the following types of

confidential information which may be subject to discovery: Plaintiff’s employment

history and records which may include certain private medical records, employment

                                               1
                                                                                    WA 13245595.1
history and records of Defendant’s other employees, non-public company records,

correspondence and negotiations between Defendant and other third-party companies,

and Defendant’s non-public financial and operational records.

       Therefore, for good cause shown under Fed. R. Civ. P. 26(c), the court hereby

enters the parties’ Stipulated Protective Order:

       1.     Scope. All documents and materials produced in the course of discovery

of this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter

collectively “documents”), are subject to this Order concerning Confidential Information

as set forth below. As there is a presumption in favor of open and public judicial

proceedings in the federal courts, this Order will be strictly construed in favor of public

disclosure and open proceedings wherever possible.

       2.     Definition of Confidential Information. As used in this Order,

“Confidential Information” is defined as information that the producing party designates

in good faith has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and use is

restricted by statute or could potentially cause harm to the interests of disclosing party or

nonparties. For purposes of this Order, the parties will limit their designation of

“Confidential Information” to the following categories of information or documents:

       (a)    Non-public information of plaintiff and of defendant, which consists of
              non-public and confidential:

              (1) business and operations methods, including procedures and protocols;


                                              2
                                                                                   WA 13245595.1
              (2) personnel and service records and files relating to Defendant’s
                  employees;

              (3) non-public correspondence regarding business deals and negotiations
                  between Defendant and other third-party companies; and

              (4) non-public financial information of any party.

Information or documents that are available to the public may not be designated as

Confidential Information.

       3.     Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection

under this Order by marking or placing the words “CONFIDENTIAL” (hereinafter “the

marking”) on the document and on all copies in a manner that will not interfere with the

legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information.

The marking will be applied prior to or at the time the documents are produced or

disclosed. Applying the marking to a document does not mean that the document has

any status or protection by statute or otherwise except to the extent and for the purposes

of this Order. Copies that are made of any designated documents must also bear the

marking, except that indices, electronic databases, or lists of documents that do not

contain substantial portions or images of the text of marked documents and do not

otherwise disclose the substance of the Confidential Information are not required to be

marked. By marking a designated document as confidential, the designating attorney or

party appearing pro se thereby certifies that the document contains Confidential

Information as defined in this Order.

                                             3
                                                                                 WA 13245595.1
        4.      Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver

of an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within 14 days after discovery of the inadvertent failure.

        5.      Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within 45 calendar days after receipt

of the deposition transcript. Such designation must be specific as to the portions of the

transcript and/or any exhibits to be protected.

        6.      Protection of Confidential Material.

                (a)   General Protections. Designated Confidential Information must

be used or disclosed solely for purposes of prosecuting or defending this lawsuit,

including any appeals, or any other related legal proceeding brought by one of the parties

to this litigation.

                (b)   Who May View Designated Confidential Information. Except

with the prior written consent of the designating party or prior order of the court,

designated Confidential Information may only be disclosed to the following persons:

                (1)   The parties to this litigation, including any employees, agents,
                      and representatives of the parties;1


1
 If the confidential documents contain highly sensitive trade secrets or other highly sensitive
competitive or confidential information and disclosure to another party would result in
demonstrable harm to the disclosing party, then the parties may stipulate or move for the
establishment of an additional category of protection, (e.g., Attorneys’ Eyes Only) that prohibits
disclosure of such documents or information to category or that limits disclosure only to
specifically designated in-house counsel or party representative(s) whose assistance is reasonably
necessary to the conduct of the litigation and who agree to be bound by the terms of the Order.


                                                4
                                                                                      WA 13245595.1
             (2)    Counsel for the parties and employees and agents of counsel;

             (3)    The court and court personnel, including any special master
                    appointed by the court, and members of the jury;

             (4)    Court reporters, recorders, and videographers engaged for
                    depositions;

             (5)    Any mediator appointed by the court or jointly selected by the
                    parties;

             (6)    Any expert witness, outside consultant, or investigator
                    retained specifically in connection with this litigation, but
                    only after such persons have completed the certification
                    contained in Attachment A, Acknowledgment and Agreement
                    to be Bound;

             (7)    Any potential, anticipated, or actual fact witness and his or
                    her counsel, but only to the extent such confidential
                    documents or information will assist the witness in recalling,
                    relating, or explaining facts or in testifying, and only after
                    such persons have completed the certification contained in
                    Attachment A;

             (8)    The author or recipient of the document (not including a
                    person who received the document in the course of the
                    litigation);

             (9)    Independent providers of document reproduction, electronic
                    discovery, or other litigation services retained or employed
                    specifically in connection with this litigation; and

             (10)   Other persons only upon consent of the producing party and
                    on such conditions as the parties may agree.

             (c)    Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order.




                                            5
                                                                                WA 13245595.1
       7.     Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with

the court, that party must take appropriate action to insure that the document receives

proper protection from public disclosure including: (a) filing a redacted document with

the consent of the party who designated the document as confidential; (b) where

appropriate (e.g., in relation to discovery and evidentiary motions), submitting the

document solely for in camera review; or (c) when the preceding measures are

inadequate, seeking permission to file the document under seal by filing a motion for

leave to file under seal in accordance with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document

to be filed under seal. The parties understand that the requested documents may be filed

under seal only with the permission of the court after proper motion. If the motion is

granted and the requesting party permitted to file the requested documents under seal,

only counsel of record and unrepresented parties will have access to the sealed

documents. Pro hac vice attorneys must obtain sealed documents from local counsel.

       8.     Challenges to a Confidential Designation. The designation of any

material or document as Confidential Information is subject to challenge by any party.

Before filing any motion or objection to a confidential designation, the objecting party

must meet and confer in good faith to resolve the objection informally without judicial

intervention. A party that elects to challenge a confidentiality designation may file and

serve a motion that identifies the challenged material and sets forth in detail the basis for

the challenge. The burden of proving the necessity of a confidentiality designation

                                              6
                                                                                   WA 13245595.1
remains with the party asserting confidentiality. Until the court rules on the challenge,

all parties must continue to treat the materials as Confidential Information under the

terms of this Order.

       9.      Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or that anticipates that

another party may present Confidential Information at a hearing or trial must bring that

issue to the attention of the court and the other parties without disclosing the Confidential

Information. The court may thereafter make such orders as are necessary to govern the

use of such documents or information at the hearing or trial.

       10.     Obligations on Conclusion of Litigation.

               (a)     Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion

of the litigation.

               (b)     Return of Confidential Documents. After written request by

the producing party, within 90 days after this litigation concludes by settlement, final

judgment, or final order, including all appeals, all documents designated as containing

Confidential Information, including copies as defined above, must be returned to the

party who previously produced the document unless: (1) the document has been offered

into evidence or filed without restriction as to disclosure; (2) the parties agree to




                                               7
                                                                                    WA 13245595.1
destruction of the document to the extent practicable in lieu of return;2 or (3) as to

documents bearing the notations, summations, or other mental impressions of the

receiving party, that party elects to destroy the documents and certifies to the producing

party that it has done so.

                (c)    Retention of Work Product. Notwithstanding the above

requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential Information, so long

as that work product does not duplicate verbatim substantial portions of the text or

images of designated documents. This work product will continue to be confidential

under this Order. An attorney may use his or her own work product in subsequent

litigation provided that its use does not disclose Confidential Information.

       11.      Order Subject to Modification. This Order is subject to modification by

the court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Order must not, however, be modified until the

parties have been given notice and an opportunity to be heard on the proposed

modification.

       12.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating



2
 The parties may choose to agree that the receiving party must destroy documents containing
Confidential Information and certify the fact of destruction, and that the receiving party must not
be required to locate, isolate and return e-mails (including attachments to e-mails) that may include
Confidential Information, or Confidential Information contained in deposition transcripts or drafts
or final expert reports.


                                                 8
                                                                                         WA 13245595.1
discovery. Nothing in this Order will be construed or presented as a judicial

determination that any document or material designated as Confidential Information by

counsel or the parties is entitled to protection under Fed. R. Civ. P. 26(c) or otherwise

until such time as the court may rule on a specific document or issue.

       13.    Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

       14.    Jurisdiction. The court’s jurisdiction to enforce the provisions of this

Order will terminate on the final disposition of this case. But a party may file a motion

to seek leave to reopen the case to enforce the provisions of this Order.

       15.    Protections Extended to Third-Party’s Confidential Information. The

parties agree to extend the provisions of this Protective Order to Confidential Information

produced in this case by third parties, if timely requested by the third party.

       16.    Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this

action as Confidential Information, the receiving party must so notify the designating

party, in writing, immediately and in no event more than three business days after

receiving the subpoena or order. Such notification must include a copy of the subpoena

or court order.

       The receiving party also must immediately inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material

                                              9
                                                                                   WA 13245595.1
covered by the subpoena or order is the subject of this Order. In addition, the receiving

party must deliver a copy of this Order promptly to the party in the other action that

caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to

try to protect its Confidential Information in the court from which the subpoena or order

issued. The designating party bears the burden and the expense of seeking protection in

that court of its Confidential Information, and nothing in these provisions should be

construed as authorizing or encouraging a receiving party in this action to disobey a

lawful directive from another court. The obligations set forth in this paragraph remain in

effect while the party has in its possession, custody, or control Confidential Information

by the other party to this case.

       17.    Disclosure of Information or Documents Covered by Attorney-Client

Privilege or Work Product. The disclosure or production of any information or

document that is subject to an objection on the basis of attorney-client privilege or

work-product protection, including, but not limited, to information or documents that

may be considered Confidential Information under the Protective Order, will not be

deemed to waive a party’s claim to its privileged or protected nature or estop that party or

the privilege holder from designating the information or document as attorney-client

privileged or subject to the work product doctrine at a later date. Any party receiving

any such information or document must return it upon request to the producing party.

Upon receiving such a request as to specific information or documents, the receiving

                                             10
                                                                                  WA 13245595.1
party must return the information or documents to the producing party within 3 business

days, regardless of whether the receiving party agrees with the claim of privilege and/or

work-product protection. Disclosure of the information or document by the other party

prior to such later designation will not be deemed a violation of the provisions of this

Order. The provisions of this section constitute an order pursuant to Rules 502(d) and

(e) of the Federal Rules of Evidence.

       IT IS SO ORDERED.

       Dated: July 26, 2019

                                                s/ James P. O’Hara
                                          U.S. Magistrate Judge


WE SO MOVE                                        WE SO MOVE
and agree to abide by the                         and agree to abide by the
terms of this Order                               terms of this Order


/s/ Casey P. Murray                               /s/ Sarah C. Liesen
Casey P. Murray           #22189                  Sarah C. Liesen           #26988
Spencer Fane LLP                                  Alexander Edelman         #25821
1000 Walnut, Suite 1400                           Edelman, Liesen & Myers, LLP
Kansas City, MO 64106                             208 W. Linwood Blvd.
Telephone: (816) 474-8100                         Kansas City, MO 64111
Fax: (816) 474-3216                               Telephone: (816) 533-4976
cmurray@spencerfane.com                           Fax: (816) 463-8449
                                                  sliesen@elmlawkc.com
                                                  aedelman@elmlawkc.com


Counsel for: Defendants                           Counsel for: Plaintiff Tawnya Martinez


Dated: July 25, 2019                              Dated: July 25, 2019



                                             11
                                                                                  WA 13245595.1
                                   ATTACHMENT A


                            ACKNOWLEDGMENT AND
                            AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order

dated _______________ in the case captioned, Martinez v. Prairie Fire Development

Group, LLC, and attached hereto, understands the terms thereof, and agrees to be bound by

its terms. The undersigned submits to the jurisdiction of the United States District Court

for the District of Kansas in matters relating to this Protective Order and understands that

the terms of the Protective Order obligate him/her to use materials designated as

Confidential Information in accordance with the order solely for the purposes of the above-

captioned action, and not to disclose any such Confidential Information to any other person,

firm, or concern, except in accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                       ______________________________________

Job Title:                  ______________________________________

Employer:                   ______________________________________

Business Address: ______________________________________

                            ______________________________________

Date: ______________        ______________________________________
                                  Signature




                                                                                 WA 13245595.1
